3/30/2021               Case 1:20-cv-07937-JSR     Document
                                           HCCH | United Kingdom of47
                                                                    GreatFiled    05/06/21
                                                                          Britain and             Page 1 of 2
                                                                                      Northern Ireland




   MEMBER


     Party or REIO                      United Kingdom of Great Britain and Northern Ireland




     Member since                       15-VII-1955

     National Organ                     Ministry of Justice




                                                                                                                        C
                                                                                                                     LL
                                        Post point 9.11,




                                                                                                                  tl
                                                                                                               In
                                        102 Petty France

                                                                                                         /2 vs
                                        LONDON SW1H 9AJ                                             26 In
                                                                                                           1
                                                                                                 3/ on




                                                                                                           .
                                                                                                        on
                                        For information on the legalisation of documents, including requesting an Apostille,
                                                                                             ed rs




                                                                                                     si
                                                                                             er t.
                                                                                           id de



                                        please go to:




                                                                                                  is
                                                                                         t p igh
                                                                                                m
                                                                                        ec n




                                        www.gov.uk/get-document-legalised
                                                                                      D vA




                                                                                      ou yr
                                                                                              1
                                                                                           /2


                                                                                   ith op
                                                                                        30
                                                                                  37 P




                                                                                  w c
                                        For enquiries about legalisation, please email:
                                                                                79 LL




                                                                                d y
                                                                                     3/


                                                                                     b

                                        LegalisationEnquiries@fco.gov.uk
                                                                           C aw




                                                                                  on


                                                                            ite d
                                                                         ib te
                                                                       20 R L




                                                                                d

                                                                      oh ec
                                                                             ve




                                        For enquiries about requests under the HCCH Service and Evidence Conventions,
                                                                             iv




                                                                    pr ot
                                                                           K



                                                                          hi




                                        please contact the UK Central Authority for Service or the UK Central Authority for
                                                                        C




                                                                  is pr
                                                                       rc
                                            in




                                                                     A


                                                                 n is




                                        Evidence.
                                         d




                                                              tio nt
                                       ite




                                                            uc e
                                                          od um
                                     C




                                            N.B.
                                                        pr oc




                                            The purpose of National Organs is the communication between the Members and the
                                                      re d




                                            HCCH’s Permanent Bureau (Secretariat). They are not intended for communications with the
                                                    er his




                                            public.
                                                 rth T




                                            Questions concerning a speci c Convention may be directed to a Central or Competent
                                            Authority designated by a State for a particular Convention. The details of those authorities
                                              Fu




                                            are available on the webpage relating to the speci c Convention. If legal advice is required,
                                            assistance from a quali ed lawyer may be necessary.

                                            The Permanent Bureau does not respond to legal queries from private persons or legal
                                            practitioners concerning the operation of the various Hague Conventions.




https://www.hcch.net/en/states/hcch-members/details1/?sid=75                                                                                1/2
3/30/2021               Case 1:20-cv-07937-JSR     Document
                                           HCCH | United Kingdom of47
                                                                    GreatFiled    05/06/21
                                                                          Britain and             Page 2 of 2
                                                                                      Northern Ireland


     Is a Contracting Party to:                  Convention of 5 October 1961 on the Con icts of Laws Relating to the Form of
                                                 Testamentary Dispositions [11]
                                                 Convention of 5 October 1961 Abolishing the Requirement of Legalisation for
                                                 Foreign Public Documents [12]
                                                 Convention of 15 November 1965 on the Service Abroad of Judicial and
                                                 Extrajudicial Documents in Civil or Commercial Matters [14]
                                                 Convention of 1 June 1970 on the Recognition of Divorces and Legal
                                                 Separations [18]
                                                 Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or
                                                 Commercial Matters [20]
                                                 Convention of 2 October 1973 on the Recognition and Enforcement of
                                                 Decisions Relating to Maintenance Obligations [23]
                                                 Convention of 25 October 1980 on the Civil Aspects of International Child
                                                 Abduction [28]
                                                 Convention of 1 July 1985 on the Law Applicable to Trusts and on their
                                                 Recognition [30]
                                                 Convention of 29 May 1993 on Protection of Children and Co-operation in
                                                 Respect of Intercountry Adoption [33]




                                                                                                                       C
                                                                                                                    LL
                                                 Convention of 19 October 1996 on Jurisdiction, Applicable Law, Recognition,




                                                                                                                 tl
                                                 Enforcement and Co-operation in Respect of Parental Responsibility and



                                                                                                              In
                                                                                                        /2 vs
                                                 Measures for the Protection of Children [34]
                                                                                                   26 In
                                                 Convention of 13 January 2000 on the International Protection of Adults [35]
                                                                                                          1
                                                                                                3/ on




                                                                                                          .
                                                                                                       on
                                                 Convention of 30 June 2005 on Choice of Court Agreements [37]
                                                                                             ed rs




                                                                                                    si
                                                                                             er t.
                                                                                           id de




                                                                                                 is
                                                                                         t p igh
                                                 Convention of 23 November 2007 on the International Recovery of Child




                                                                                               m
                                                                                        ec n
                                                                                      D vA




                                                                                      ou yr
                                                 Support and Other Forms of Family Maintenance [38]
                                                                                             1
                                                                                           /2


                                                                                   ith op
                                                                                        30
                                                                                  37 P




                                                                                  w c
                                                                                79 LL




                                                                                d y
                                                                                     3/


                                                                                     b

     Has signed:                                 Convention of 2 October 1973 Concerning the International Administration of
                                                                           C aw




                                                                                  on


                                                                            ite d
                                                                         ib te
                                                                       20 R L




                                                 the Estates of Deceased Persons [21]
                                                                                d

                                                                      oh ec
                                                                             ve
                                                                             iv




                                                                    pr ot
                                                                           K



                                                                          hi
                                                                        C




                                                                  is pr
                                                                       rc
                                            in




                                                                     A


                                                                 n is
                                         d




                                                              tio nt
                                       ite




                                                            uc e
                                                          od um
                                     C




                                                        pr oc
                                                      re d
                                                    er his
                                                 rth T
                                              Fu




https://www.hcch.net/en/states/hcch-members/details1/?sid=75                                                                    2/2
